Exhibit ASPECT GLOBAL DIVERSIFIED FUND LP SELLING AGREEMENT Aspect Global Diversified Fund LP (the “Partnership”), a limited partnership organized pursuant to a certificate of limited partnership filed on March 23, 2007 (the “Certificate of Limited Partnership”) and a limited partnership agreement dated as of March 23, 2007 (the “Limited Partnership Agreement”) under the Delaware Revised Uniform Limited Partnership Act (the “DRULPA”), will offer, subject to the terms and conditions set forth in this Selling Agreement (“Agreement”), to, sell, and issue up to an aggregate of 1,200,000 units of limited partnership interest in the Partnership (“Units”), in three series of Units (“Series A Units”, “Series B
